Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ amendment
	Applicants’ amendment filed 6/4/2021 has been received and entered.   Claims 8, 9, 13, 15, 16 and 20 have been amended.
Claims 1-20 are pending.

Election/Restriction
Applicant's election with traverse of Group II (claims 8-14) in the reply filed on 2/21/2019 was acknowledged.  In view of election of group II and upon review of the requirements and limitations of group III directed to a media the restriction requirement between Groups II and II was withdrawn.
No new arguments are provided in Applicants’ response, and claims 1-7 have the updated status identifier of Withdrawn.
Claims 1-20 are pending.  Claims  1-7, drawn to a system of a memory and controller for genetic prediction, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/21/2019. 
It is noted that the examiner has required restriction between product or apparatus claims and process claims, and that one of the groups directed to a product has been rejoined. 

Claims 8-14, drawn to a method for choosing a model to predict characteristics of an individual and claims 15-20, drawn to a computer readable medium for selecting a model to predict characteristics, are currently under examination.

TrackOne Petition
	The petition filed 7/12/2018 was acknowledged (see paper entered 9/7/2018).
	Applicants’ response filed 6/4/2021 to the FAOM did not require an extension of time.

Priority
This application filed 7/12/2018 makes no claim for priority.
Applicants do not comment on the summary of priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10733509 (US Application 15/855480) is withdrawn. 
Claims 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10438687 (US Application 16/033955) is withdrawn. 
Claims 8-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9922285 (US Application 15/649506) is withdrawn. 
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10217048 (US Application 15/971952) is withdrawn. 
Claim 8-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/649518 (RCE filed is withdrawn. 
The terminal disclaimer filed 6/4/2021 was APPROVED (see paper entered 6/4/2021).  Each of the above patents and application were listed in the TD.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 8 has been amended and is still generally directed to a method of providing trained machine learning models using known genotypes and known characteristics of a demographic profiles, choosing a model based on the demographic profile of a patient, and make a prediction of a characteristic and transmit the information to a user.  It is noted that claims 8-14 are directed to a process, and claims 15-20 are directed to an article of manufacture that implements the process. Dependent claims provide for how the model is trained or how many demographic elements are used to assess the model to be used, or that demographics are categorized and ranked for determining the appropriate model to apply to the genetic information provided by the user.

For step 2A of the 101 analysis, the judicial exception of the claims are the instructional steps of applying models to sequence data based on demographics.  The claims have been amended to indicate that the models have been trained in association with demographics, and in view of the guidance of the specification are general and broad relating to any characteristic and all possible demographics.   The specification does not give any detail to which model is used, or any specific guidance on how a model is specifically trained, or how they are ranked relative to any of the elements beyond indicating that relevant demographics and variants would be chosen for model application.  The judicial exception is a set of instructions for analysis of sequence data for association to a characteristic and appears to be directed to a Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The specification provides prophetic examples, however in a review of the relevant art correlations between genetic mutations/variants are known to exist, and in some cases predominate in certain demographics; for example BRCA1 mutations present in Jewish woman, and the characteristic to predisposition to breast cancer.  A review of the specification fails to provide any unique associations, and provides only the general guidance to evaluate know genetic data correlated to known characteristics and demographics and use this to make a prediction on a user, and broadly appear to encompass looking up the information in a table where the table contains the genetic variant, characteristic and any associated demographics in which it was studied.  The method as claimed appears to be a process that one can perform in one’s mind and on paper.

For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining data.  As such, the claims do not provide for any additional element to consider under step 2B.  As explained in the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of known sequence data which is correlated to known characteristics and demographics and associating known information with that provided by a user.  The claims recite that the correlations are present as models, however the models do not appear to be complex databases but rather directed to specific correlations and 
Based upon an analysis with respect to the claim as a whole, claims 8-20 do not recite something significantly different than a judicial exception.   Claims 8-20 are directed towards a method of receiving sequence data from a user and comparing the data to identify and/or predict characteristics based on the sequence and demographic information provided.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicant’s arguments
Applicants note the clams have been amended and now tie them to a specific machine in the form of a polygenic server that performs specific operations tied to genomic analysis.  The claim amendments and Applicants arguments have been fully considered, but not found persuasive.
As analyzed above, while the claims recite the use of polygenic servers and models which are applied to the analysis of the users genetic information and demographics, in review of the claim limitations, guidance of the specification and the art of record it appears that the 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 
Previous rejection of record
Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance.  
Taking claim 8 as representative, claim 8 recites at least the following limitations that are appear to recite an abstract idea:
“identifying polygenic models which predict characteristics of individuals based on genetic variants of the individuals, including a set of polygenic models for a characteristic that each perform a different analysis of genetic variants when making a prediction; 
receiving an indication of genetic variants of an individual; 
determining that the individual belongs to a demographic; and selecting, based on the demographic, a polygenic model from the set to predict the characteristic for the individual.”
The above limitations recite the concept of determining recommended models/products.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions. The above limitations further fall within the “Mental Processes” grouping of abstract ideas, enumerated in the 2019 PEG, in that Alice/Mayo test, claims 8 and 15 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a polygenic server comprising an interface and a controller. Independent claim 8 is silent regarding any additional elements or computer implementation. Independent claim 15 recites additional elements, such as a medium embodying instructions and a processor.  The additional elements recited in claim 15 is described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 15 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Furthermore, claim 15 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claim 15 specifying that the abstract idea of determining recommended products is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 8 and 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 8 and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 8, and 15 are “directed to” an abstract idea (Step 2A: YES).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to representative claim 8, the recitation of various additional elements within the claim are acknowledged, such as a polygenic server comprising an interface and a controller. Independent claim 8 is silent regarding any additional elements or computer implementation. Independent claim 15 recites additional elements, such as a medium embodying instructions and a processor. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claim 15 merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, similar to FairWarning v. Iatric Sys., claim 15 specifying that the abstract idea of determining product recommendations is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 15 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 8, and 15 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims 9-14, and 16-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. Dependent claims 9-14, and 16-20 further fall within the “Certain Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions and concepts performed in the human mind. Dependent claims 2-7, 9-14, and 16-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 2-7, 9-14, and 16-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claim 15, dependent claim 16-20, analyzed individually and as an ordered combination, merely invoke such additional elements as a tool to perform the abstract idea and indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, therefore, do not Alice/Mayo test, claims 8-20 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 15 rejected under 35 U.S.C. 102a1 as being anticipated by Chatterjee et al. (Developing and evaluating polygenic risk prediction models for stratified disease prevention NATURE REVIEWS GENETICS, Vol 17, JULY 2016 doi:10.1038/nrg.2016.27 Published online 3 May 2016) is withdrawn.
	Amendments to the claims have differentiated the claims from that taught by Chatterjee et al.

Claims 8-12, and 15-19 rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kenedy et al., U.S. 20150248473 A1 is withdrawn.
The amendments to the claim to require genetic variants and genotypes to be used by the models has differentiated the claims from the teachings of Kenedy et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al., Koo et al., Moons et al. and Hendriksen et al. 
Claim 8 has been amended and is directed to a method which requires the steps of providing a polygenic model which associates genetic variants with characteristics of an individual to be used to predict a characteristic where the model is in the form of a machine trained learning model that has been trained with known correlations, and sets forth receiving the information from the individual user, determining if the individual is part of demographic and based in part on the demographic, choosing and applying a model to predict a characteristic of an individual and provide the prediction to a user.  Claim 15 provides that the method of claim 8that is stored on a medium.  Dependent claims provide for how the model is trained or how many demographic elements are used to assess the model to be used, or that demographics are categorized and ranked for determining the appropriate model to apply to the genetic information provided by the user.

The claims provide using a ‘polygenic model’ “in the form of trained machine learning models” (new amendment) and in review of the specification does not provide a specific definition nor specific means or rules in which a model is to be obtained or trained.  For example at [0027] of the specification it is taught that:
“The polygenic models may comprise machine learning models (e.g., neural networks, genetic algorithms, other stochastic or deterministic models, etc.) that have already been trained based on a vetted set of training data, may comprise other predictive models (e.g., statistical models, linear or non-linear models), etc. While only six polygenic models are illustrated in FIG. 1, any suitable number of models may be utilized by polygenic prediction server 160.” 
and appears to provide the general guidance that any existing correlation of disease and variant could be used as a model or used as data in the learning phase of a modeling for a particular characteristic consistent with the amendment to the claim setting forth “wherein the polygenic model has been trained using known genotypes and known characteristics for members of the demographic” (new amendment).  In review of the claim as a whole, the claim as amended sets forth limitations that the models provide correlations between known genotypes, known characteristics and information of these two an association with any demographic that may be correlated.
Chatterjee et al. teach that genetic variants were known and associated with a variety of diseases, and which predisposes an individual to the associated disease.  Chatterjee et al. teach that certain families fall into high risk groups providing for the limitation and concept of a demographic being associated with genetic variants and disease/characteristic, and the specific example of choosing a model for example determining the presence of a BRCA1 or BRACA2 variant in an individual to predict disease burden.  Given the breadth of the claims, it appears that Chatterjee et al. teach and provide for each of the steps of the claims.  In addition, Chatterjee et al. teach that unlike genetic variants alone, environmental risk factors can change over the 
The use of machine learning models to determine associations of genetic variations and diseases or characteristics among different demographic groups was well known in the art.  Given the large breadth of the claims and detailed knowledge for training and using machine learning modelling to predict and associate genetics and disease, it would have been prima facie 
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

In addition to above, the teachings of Witte et al  (Polygenic Modeling of Genome-Wide Association Studies: An Application to Prostate and Breast Cancer, OMICS. 2011 Jun; 15(6): 393–398. doi: 10.1089/omi.2010.0090)  is provided to demonstrate the application of polygenic modeling of copy number variants to cancer and in the analysis of genomic data from a diverse population to define a population in which an identified variant might be informative.  Witte et al. provide that although there is a focus on common SNPs from GWAS, polygenic models can also incorporate less common variants and additional sources of genomic variation [e.g., copy number variants (CNVs)]. Continued scientific and technological advances will allow investigators to study less common and different sources of genetic variation. Further, results from the 1,000 Genomes project can be leveraged to assay less common SNPs. Moreover, as sequencing technologies continue decreasing in cost, eventually genome-wide sequence studies will become feasible and provide an unprecedented opportunity to investigate polygenic models for disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joseph Woitach/Primary Examiner, Art Unit 1631